DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 11, 18, and 19 are objected to because of the following informalities: 
Claim 11, line 6: “region” appears instead of “region.” 
Claim 18, line 4: “region” appears instead of “region.” 
Claim 19, line 1: “more that one” appears instead of “more than one”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the electronics" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 11, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(as)(2) as being anticipated by Satyan et al. (US 2019/0025426). 
As to claim 1, Satyan discloses a LIDAR system (FIG. 14; paragraph [0095], lidar system 1400), comprising: 
one or more LIDAR chips that generate multiple LIDAR output signals (LIDAR system 1400 contains chirped diode (chip) laser "CHDL" 1410 (LIDAR) which generate N (multiple) beams (output signals); paragraph [0096]); and 
electronics that operate the one or more LIDAR chips such that the LIDAR output signals are concurrently directed to the same sample region in a field of view (FIG. 14, paragraph [0096]; LIDAR system 1400 includes a circuit which operates CHDL 1410 such that the N beams are emitted simultaneously (concurrently) towards a target (sample region) in a field of view), the LIDAR output signals having one or more optical diversities selected from a group consisting of wavelength diversity, polarization diversity, and diversity of an angle of incidence of the LIDAR output signal relative to the sample region (paragraph [0096]; the beams from CHDL 1410 are polarized through a polarizing beam splitter (polarization diversity) and are directed at slightly different angles (angle of incidence)). 
As to claim 2, Satyan further discloses that the one or more LIDAR chips is one LIDAR chip that generates the multiple LIDAR output signals (paragraph [0096], LIDAR system 1400 contains CHDL 1410 (one LIDAR chip) that generates N beams). 
As to claim 6, Satyan further discloses that the optical diversity is diversity of the angle of incidence (paragraph [0096], LIDAR system 1400 directs the N beams at slightly different angles (angle of incidence)). 
As to claim 7, Satyan further discloses that the sample region is one of multiple sample regions in the field of view (the field of view consists of multiple pixels (multiple sample regions); paragraphs [0095], [0096]), the electronics being configured to sequentially direct the LIDAR output signals to a series of the sample regions such that the LIDAR output signals are concurrently directed to each of the sample regions (LIDAR system 1400 produces N beams, which are produced at the same time (concurrently) and are scanned across (sequentially) a field of view consisting of the pixels (series of the sample regions); paragraphs [0095], [0096]).
As to claim 8, Satyan further discloses that the electronics generate different data for multiple sample regions in the series (LIDAR system 1400 combines measurements of N subpixels to produce measurements for each pixel in the field of view; paragraphs [0095]-[0097]), the data for each of the sample regions including multiple different LIDAR data (the measurements for each pixel include respective measurements for each of N subpixels (multiple different LIDAR data) within each pixel; paragraph [0097]), each LIDAR data for a sample region being associated with a different one of the LIDAR output signals that is concurrently incident on the sample region. (each beam of the N beams (a different one of the LIDAR output signals) for each subpixel of the N subpixels is used to provide (associated with) respective measurements for each respective subpixel of the N subpixels; paragraphs [0096], [0097]). 
As to claim 11, Satyan discloses a method of operating a LIDAR system (paragraph [0095], LIDAR system 1400 is used to perform measurements), comprising: 
generating multiple LIDAR output signals (paragraph [0096], LIDAR system 1400 generates N (multiple) beams (output signals)); and 
concurrently directing the LIDAR output signals to a sample region in a field of view (FIG. 14; paragraph [0096]; the N beams are emitted simultaneously (concurrently) towards a target (sample region) in a field of view) such that the LIDAR output signals have one or more optical diversities selected from a group consisting of wavelength diversity, polarization diversity, and diversity of an angle of incidence of the LIDAR output signal relative to the sample region (paragraph [0096]; the beams from CHDL 1410 are polarized through a polarizing beam splitter (polarization diversity) and are directed at slightly different angles (angle of incidence)) 
As to claim 12, Satyan further discloses that the LIDAR output signals exit from a LIDAR chip (paragraph [0096]; LIDAR system 1400 contains chirped diode (chip) laser CHDL 1410 (LIDAR) which generates the N beams). 
As to claim 16, Satyan further discloses that the optical diversity is diversity of the angle of incidence (paragraph [0096], LIDAR system 1400 directs the N beams at slightly different angles (angle of incidence)). 
As to claim 17, Satyan further discloses that the sample region is one of multiple sample regions in a field of view (the field of view consists of multiple pixels (multiple sample regions); paragraphs [0095], [0096]) and further comprising: 
sequentially directing the LIDAR output signals to a series of the sample regions such that the LIDAR output signals are concurrently directed to multiple sample regions in the series (LIDAR system 1400 produces N beams, which are produced at the same time (concurrently) and are scanned across (sequentially) a field of view consisting of the pixels (series of the sample regions); paragraphs [0095], [0096]). 
As to claim 18, Satyan further discloses that the electronics generate different data for multiple sample regions in the series (LIDAR system 1400 combines measurements of N subpixels to produce measurements for each pixel in the field of view; paragraphs [0095]-[0097]), the data for each of the sample regions including multiple different LIDAR data (the measurements for each pixel include respective measurements for each of N subpixels (multiple different LIDAR data) within each pixel; paragraph [0097]), each LIDAR data for a sample region being associated with a different one of the LIDAR output signals that was concurrently incident on the sample region (each beam of the N beams (a different one of the LIDAR output signals) for each subpixel of the N subpixels is used to provide (associated with) respective measurements for each respective subpixel of the N subpixels; paragraphs [0096], [0097]). 

Claims 1, 3-5, 9, 11, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(as)(2) as being anticipated by Satyan et al. (US 2019/0025426). 
As to claim 1, Satyan discloses a LIDAR system (paragraph [0065], lidar system 500), comprising: 
one or more LIDAR chips that generate multiple LIDAR output signals (paragraph [0065], lidar system 500 includes two chirped diode (chip) lasers CHDLs 510, 570 (LIDAR) which generate LIDAR beams (output signals); and 
electronics that operate the one or more LIDAR chips such that the LIDAR output signals are concurrently directed to the same sample region in a field of view (FIG. 5; paragraph [0065]; LIDAR system 500 includes a circuit which operates CHDLs 510, 570 such that the LIDAR beams are coupled and emitted towards (concurrently directed) a target (sample region in a field of view)), the LIDAR output signals having one or more optical diversities selected from a group consisting of wavelength diversity, polarization diversity, and diversity of an angle of incidence of the LIDAR output signal relative to the sample region (the beams from CHDLs 510, 570 have different wavelengths (wavelength diversity) and different polarizations (polarization diversity); paragraph [0065]).
As to claim 3, Satyan further discloses that the one or more LIDAR chips is multiple LIDAR chips that generate the multiple LIDAR output signals (paragraph [0065]; lidar system 500 contains two CHDLs 510,570 (multiple LIDAR chips) which generate LIDAR beams). 
As to claim 4, Satyan further discloses that the optical diversity is wavelength diversity (paragraph [0065]; the beams from CHDLs 510, 570 have different wavelengths (wavelength diversity)). 
As to claim 5, Satyan further discloses that the optical diversity is polarization diversity (the beams from CHDLs 510,570 have different polarizations (polarization diversity); paragraph [0065]). 
As to claim 9, Satyan further discloses that the LIDAR output signals have more than one of the optical diversities (paragraph [0065]; the beams from CHDLs 510, 570 have different polarizations and different wavelengths). 
As to claim 11, Satyan discloses a method of operating a LIDAR system (LIDAR system 500 is used to illuminate a pixel on a target; paragraph [0065]), comprising: 
generating multiple LIDAR output signals (LIDAR system 500 generates two LIDAR beams (output signals); paragraph [0065]); and 
concurrently directing the LIDAR output signals to a sample region in a field of view (the LIDAR beams are coupled and emitted towards (concurrently directing) a target (sample region in a field of view); FIG. 5; paragraph [0065]) such that the LIDAR output signals have one or more optical diversities selected from a group consisting of wavelength diversity, polarization diversity, and diversity of an angle of incidence of the LIDAR output signal relative to the sample region (the LIDAR beams have different wavelengths (wavelength diversity) and different polarizations (polarization diversity); paragraph [0065]).
As to claim 13, Satyan further discloses that the LIDAR output signals exit from different LIDAR chips (LIDAR system 500 contains two chirped diode (chip) lasers CHDLs 510, 570 (LIDAR) which generate the LIDAR beams; paragraph [0065]). 
As to claim 14, Satyan further discloses that the optical diversity is wavelength diversity (paragraph [0065]; the beams from CHDLs 510, 570 have different wavelengths (wavelength diversity)). 
As to claim 15, Satyan further discloses that the optical diversity is polarization diversity (the beams from CHDLs 510,570 have different polarizations (polarization diversity); paragraph [0065]). 
As to claim 19, Satyan further discloses that the LIDAR output signals have more that one of the optical diversities (paragraph [0065]; the beams from CHDLs 510, 570 have different polarizations and different wavelengths). 

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(as)(2) as being anticipated by Satyan et al. (US 2019/0025426). 
As to claim 1, Satyan discloses a LIDAR system (LIDAR system 100; paragraph [0005], [0085]; noting that the chosen embodiment is that of FIG. 11 which incorporates all components of the prior art of FIG. 1), comprising: 
one or more LIDAR chips that generate multiple LIDAR output signals (LIDAR system 100 contains a chirped diode (chip) laser CHDL 110 (LIDAR) which is connected to optical tap 120 to output multiple LIDAR beams (output signals); FIG. 1; paragraphs [0005], [0006]); and 
electronics that operate the one or more LIDAR chips such that the LIDAR output signals are concurrently directed to the same sample region in a field of view (LIDAR system 100 includes a circuit which operates CHDL 110 such that the LIDAR beams are collimated and emitted towards (concurrently directed) a target (sample region in a field of view) with circulator 130; FIG. 1; paragraph [0005]), the LIDAR output signals having one or more optical diversities selected from a group consisting of wavelength diversity, polarization diversity, and diversity of an angle of incidence of the LIDAR output signal relative to the sample region (the beams from CHDL 110 have different angle of incidences on the target as shown in FIG. 11; paragraph [0085]).
As to claim 10, Satyan further discloses that the LIDAR output signals each travels to a focus as they travel away from the LIDAR system (lens 1120 converges the LIDAR beams towards a focused spot (focus) as the beams travel away from the LIDAR system with optical circulator 130; FIG. 11; paragraphs [0006), [0085]). 
As to claim 11, Satyan discloses a method of operating a LIDAR system (LIDAR system 100 is used to perform measurements; paragraphs [0005], [0085]; noting that the chosen embodiment is that of FIG. 11 which incorporates all components of the prior art of FIG. 1), comprising: 
generating multiple LIDAR output signals (LIDAR system 100 produces multiple output beams; paragraph [0006]); and 
concurrently directing the LIDAR output signals to a sample region in a field of view (LIDAR system 100 includes a circuit which operates CHDL 110 such that the LIDAR beams are collimated and emitted towards (concurrently directing) a target (sample region in a field of view) with circulator 130; FIG. 1; paragraph [0005]) such that the LIDAR output signals have one or more optical diversities selected from a group consisting of wavelength diversity, polarization diversity, and diversity of an angle of incidence of the LIDAR output signal relative to the sample region (the beams from CHDL 110 have different angle of incidences on the target as shown in FIG. 11; paragraph [0085]).
As to claim 20, Satyan further discloses that the LIDAR output signals each travel to a focus as they travel to the sample region (lens 1120 converges the LIDAR beams towards a focused spot (focus) as the beams travel away from the LIDAR system with optical circulator 130; FIG. 11; paragraphs [0006), [0085]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645